Citation Nr: 1824486	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-33 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a previously denied and final claim of service connection for degenerative arthritis of the right knee.  


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDING OF FACT

New and material evidence has not been submitted sufficient to reopen a previously denied and final claim of service connection for right knee degenerative arthritis.


CONCLUSION OF LAW

New and material evidence having not been submitted, the claim of service connection for right knee degenerative arthritis is not reopened.  38 U.S.C. §§ 5107, 5107, 5108, 7104 (2012); 38 C.F.R. §§ 3.102, 3.104, 3.156, 20.302, 20.1100, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of a letter sent in July 2012.  That letter included the requisite notice for a claim based on submission of new and material evidence, to include a definition of "new and material evidence" and an explanation for the prior denial.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  VA is not required to secure a medical examination or opinion in a claim to reopen a previously denied claim unless it is determined that new and material evidence has been submitted and the claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii); see Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007) (noting that once the Board decides a claim cannot be reopened, VA's duty to provide the appellant with a medical examination is extinguished).  As such, the duty to provide an examination has not yet been triggered and the record is complete for the Board to rely upon in adjudicating the new and material evidence claim.

The Veteran has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

New and Material Evidence

The Veteran seeks to reopen a previously denied and final claim of service connection for right knee degenerative arthritis.  

If a claim was previously denied by a RO or Board decision, and that RO or Board decision became final, then the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  Even if the RO (in a rating decision, statement of the case, or supplemental statement of the case) has already determined that new and material evidence has been submitted, in the appeal, a new and material evidence analysis must still be completed by the Board.  The requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C. §§ 5108, 7104(b) (2012).  The Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue.    

Under 38 C.F.R. § 3.104(a), a decision of the rating agency shall be final and binding . . . as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C. § 5104.  A determination on a claim by the Agency of Original Jurisdiction (AOJ), of which the claimant is properly notified, is final if an appeal is not timely perfected.  38 C.F.R. § 20.1103 (2017).  A rating decision becomes final one year after its issuance, unless a Notice of Disagreement is filed.  38 C.F.R. § 20.302(a) (2017).  If a Notice of Disagreement is filed, and a statement of the case is subsequently issued, a Substantive Appeal must be filed within 60 days from the date that the AOJ mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of the mailing of the underlying rating decision, which ever period ends later.  38 C.F.R. § 20.302(b).  Generally speaking, a decision of the Board becomes final as of the date stamped on that decision.   38 C.F.R. §20.1100 (2017).  

In general terms, "new" evidence is evidence that was not of record at the time that the prior final RO or Board decision was issued.  "Material" evidence is evidence that addresses the element(s) of service connection that were deficient (and therefore the basis of denial) in the prior final RO or Board decision.  See 38 C.F.R. § 3.156(a) (2017).  The United States Court of Appeals for the Federal Circuit (Federal Court) has indicated that evidence may be considered new and material if it contributes, "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 115 F. 3d. 1356, 1363 (Fed. Cir. 1998).  

The Board finds that the claim for right knee degenerative arthritis should not be reopened.

The Veteran's right knee claim was initially denied in a July 1974 rating decision.  The Veteran appealed that decision to the Board and in October 1975, the Board denied the claim.  In doing so, the Board found that the Veteran had a pre-service knee injury which required surgery, as well as a post-service injury which also required surgery, at which time the Veteran was diagnosed with arthritis.  Although there were a few incidents of knee pain reported during service, the Veteran's entrance and separation examinations were generally negative for any knee pathology.  As such, there is no evidence that the preexisting knee disability was aggravated by service, and service connection should be denied.  That decision became final the date it was issued.

The Veteran sought to reopen the claim in January 1985.  In support of that claim he submitted a personal statement attesting to his belief that his knee, which he admitted was injured prior to service, was aggravated by service.  That claim was denied in a February 5, 1958, statement from the RO which declined to reopen the claim.  The Veteran did not appeal that decision or provide additional evidence, and it subsequently became final.

In November 1999, the Veteran again sought to reopen the previously denied claim.  He submitted a personal statement indicating his belief that his preexisting knee condition was aggravated by service.  In a November 1999 letter, the RO explained that absent submission by the Veteran of new and material evidence, it could not collect evidence to support the claim to reopen.  That letter explicitly requested that the Veteran submit new and material evidence from the Veteran.  The Veteran did not respond, and in an April 2000 letter, the claim was again denied based on a lack of new and material evidence.  The Veteran did not appeal that decision or provide further evidence, and it subsequently became final.  

In July 2012, the Veteran filed a new claim to reopen, which is now on appeal.  In support of that claim, the Veteran submitted post-service medical treatment records dated 1995 and later, supporting further medical treatment for degenerative arthritis of the right knee.  He also submitted a copy of the 1975 Board decision, highlighting the portion which discussed a 1975 private medical opinion in the Veteran's favor, a copy of the 1975 private medical opinion, additional copies of his pre-service and post-service treatment records, copies of his service treatment records, and statements regarding his belief that his knee was aggravated by service.  The RO declined to reopen the claim based and the Veteran appealed that decision.   The claim to reopen is now before the Board.  

In reviewing the evidence submitted by the Veteran, the board finds that it falls into two categories: new but not material, and not new.  

First, in reviewing the private treatment records dated 1995 and later, the Board finds these records to be new in that they were not of record at the time of the prior denial.  However, these records are not material within the definition of that word.  The records merely report ongoing treatment for a right knee disability (in fact, they further attribute his knee problems to a subsequent post-service knee injury in 1989).  There is nothing in those records which discuss the Veteran's service or how it may have contributed to his disability.  Essentially, they do not address the salient issue in the prior denial: namely any evidence that the knee disability, which preexisted service, was aggravated thereby.  As such, they are insufficient to reopen the previously denied claim.

Likewise, the Veteran's own statements regarding an in-service knee injury are also new in that they were not of record at the time of the prior denial, but are not material because they do not address actual aggravation.  That the Veteran complained of knee pain during service was of record when the claim was initially denied, therefore, this also is insufficient to reopen the previously denied claim.

Finally, the Board notes that the Veteran has submitted copies of his pre- and post- service medical records from the mid 1960's through 1975, and his service treatment records.  These were of record at the time of the initial denial, and therefore are not new.  Likewise, the Veteran has submitted a copy of the Board's 1975 decision highlighting a statement by a private physician regarding possible aggravation by service, and a copy of that private medical opinion.  This is also new in that it was of record at the time of the initial denial, in fact, it was discussed in the 1975 Board decision.  

In sum, the Board finds that the Veteran has not submitted new and material evidence sufficient to reopen the claim.  As such, the claim remains closed.  .  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

In reaching this conclusion, the Board notes that this is not to completely discount any future attempt to reopen the claim.  For example, if the Veteran were to provide a new medical opinion which opines in favor of worsening during active service, that would likely be sufficient to reopen the claim.  Likewise, the Board does acknowledge the Veteran's statements with regard to the Board's 1975 decision, and his belief that it was decided incorrectly.  As discussed above, that claim has been final since the date stamped on its face.  However, if the Veteran seeks reconsideration of that opinion based on clear and unmistakable error (CUE), that is a separate claim from a claim to reopen which must be pled with specificity (the claim must state either "clear and unmistakable error" or "CUE" in the claim itself).  If the Veteran were to file a CUE claim with regard to the 1975 Board decision, the RO must adjudicate that CUE matter in a formal rating decision which, if denied, is appealable to the Board. See 38 U.S.C. § 5102 (2012); 38 C.F.R. § 20.1404 (2017).


ORDER

The previous denial of service connection for right knee degenerative arthritis is  not reopened.




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


